IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,017-04


EX PARTE JAVIER RIVERA FRANCO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0545713-T IN THE 283RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted capital
murder and sentenced to seventy-five years' imprisonment. The Eighth Court of Appeals affirmed
his conviction. Franco v. State, No. 08-06-00280-CR (Tex. App.-El Paso Aug. 2, 2007, pet. ref'd). 
	Applicant contends, among other things, that trial counsel rendered ineffective assistance
because he failed to investigate State's Exhibits 7 and 27 and to discover that the driver's side
window of Applicant's car was not rolled down, as the State argued at trial. He also contends that
counsel should have objected and requested a mistrial after Officer David Waters testified that the
window was rolled down. 
	On June 9, 2010, we remanded this application and directed the trial court to make findings
of fact and conclusions of law. On remand, after making findings and conclusions, the trial court
recommended that we deny relief. We agree with the trial court's recommendation, but we decline
to adopt findings six and twelve. With these words, we deny relief.
Filed: August 24, 2011
Do not publish